445 F.2d 857
UNITED STATES of America, Plaintiff-Appellee,v.Cephus BRADLEY, Defendant-Appellant.No. 71-1766 Summary Calendar.**Rule 18, 5 Cir.; See Isbell Enterprises, Inc.v.Citizens Casualty Company of New York et al, 5 Cir. 1970,431 F.2d 409, Part I.
United States Court of Appeals, Fifth Circuit.
Aug. 11, 1971.

Richard W. Grant, Marianna, Fla., Court-appointed for defendant-appellant.
William Stafford, U.S. Atty., Clinton Ashmore, Asst. U.S. Atty., Tallahassee, Fla., for plaintiff-appellee.
Appeal from United States District Court, Northern District of Florida; David L. Middlebrooks, Jr., District Judge.
Before COLEMAN, SIMPSON and MORGAN, Circuit Judges.
PER CURIAM:

Affirmed.  See Local Rule 21.1


1
 See N.L.R.B. v. Amalgamated Clothing Workers of America, 5 Cir. 1970, 430 F.2d 966